Citation Nr: 1034912	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 
1981 and from March 1996 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina, that denied the Veteran's claim of entitlement to 
service connection for tinea pedis.  The Veteran failed to report 
for a scheduled hearing in August 2010 before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that the 
Veteran does not have bilateral tinea pedis related to service.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was partially satisfied by way of a 
letter sent to the Veteran in  August 2005.  This letter informed 
the Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence the 
Veteran should provide.  Since service connection for bilateral 
tinea pedis is being denied, there is no possibility of prejudice 
to the Veteran if the notification is lacking with regard to 
information about the assignment of a disability rating or 
effective date.  See Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records, scheduling the Veteran for a hearing, and providing the 
Veteran with VA examinations.  Consequently, the duty to notify 
and assist has been satisfied in this appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for tinea pedis.  In this 
regard, the Board notes that all the recent medical evidence of 
record shows that the Veteran does not currently have a diagnosis 
of tinea pedis.  The Veteran's service medical records, while 
showing multiple episodes of treatment for other foot 
disabilities such as plantar fasciitis and pes planus, show that 
the Veteran was diagnosed with tinea pedis in August 1997.  A 
diagnosis of tinea pedis was also noted on a periodic report of 
medical examination, dated either May 1997 or May 1992.  However, 
later reports of medical examination, and outpatient treatment, 
do not show such a diagnosis.  

When the Veteran received a fee basis examination in August 2005, 
he reported constant problems with itching, shedding, and 
crusting of the skin of his feet.  However, the Veteran's skin 
examination at that time was normal, and the examiner 
specifically noted that the Veteran exhibited no pathology on 
which to make a diagnosis of tinea pedis.  The Veteran received a 
further VA fee basis examination in March 2007.  While his feet 
and toes were examined at that time, again, no finding of tinea 
pedis was noted.

Incumbent on a grant of service connection is a finding that the 
Veteran has the disability for which service connection is 
claimed.  None of the medical evidence of record shows a current 
diagnosis of tinea pedis.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
 


ORDER

Entitlement to service connection for bilateral tinea pedis is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


